Breese, J. We do not perceive any substantial grounds for the continuance of this cause as a matter of right. The record shows the transcript, with the mandate of this court, was filed on the 23rd day of November, 1861, some nine days before the commencement of the December term, which was on the second day of that month, and the cause was not tried until the tenth of December, so that the plaintiffs in error had nineteen days in which to prepare for trial. The motion for a continuance on account of the absence of certain witnesses, was properly refused, as the facts expected to be proved by them, were not material to the issue in the cause. An offer to convey the land to one of the plaintiffs, we have decided in this case—Deal et al. v. Dodge et al., 26 Ill. 458—is not sufficient. He should have made a deed, or released the grantor from his covenants. We do not see in what respect this case, as now presented, differs from the case as reported. As on the record in that case we reversed the judgment, thereby establishing the right of the plaintiffs to a recovery, so we must on this record affirm the judgment in their favor, as the case is not changed in one single scintilla. The title to this land is perfect in the defendant Dodge. He has got all he bargained for, and ought to be content. The judgment is affirmed. Judgment affirmed.